36 F.3d 1100
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Paul James LUTTIG, Appellant,v.Gerald HIGGINS;  Edward Keeling, Appellees.
No. 94-1593.
United States Court of Appeals,Eight Circuit.
Submitted: September 8, 1994.Filed:  September 26, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Former Missouri inmate Paul James Luttig brought this 42 U.S.C. Sec. 1983 action against prison officials claiming that they violated his Eighth and Fourteenth Amendment rights by knowingly subjecting him to unsafe working conditions.  Concluding that Luttig had shown no more than negligence on the officials' part, the district court1 granted summary judgment in their favor.  Luttig appeals.  Having carefully reviewed the record, we conclude that the district court did not abuse its discretion in denying Luttig leave to amend,  see Perkins v. Spivey, 911 F.2d 22, 34 (8th Cir. 1990) (standard of review), and that the district court's opinion is clearly correct.  Accordingly, we affirm for the reasons the district court stated.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri